                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

SODEXO AMERICA, LLC,

                    Plaintiff,                            8:17CV489

     vs.
                                                            ORDER
REGIONAL WEST HEALTH
SERVICES,

                    Defendant.


      IT IS ORDERED:


      1)      Defendant’s unopposed motion to continue, (Filing No. 67), is
granted.


      2)      The deadlines in this case are extended as follows:

           a. The deposition deadline is July 29, 2019.

           b. The deadline for filing motions to dismiss and motions for summary
              judgment is August 5, 2019.

           c. The deadline for filing motions to exclude testimony on Daubert and
              related grounds is August 5, 2019.

           d. Regional West’s response to Sodexo’s Motion for Partial Summary
              Judgment shall be filed on or before August 12, 2019.


      June 5, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
